DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a first attachment member and a second attachment member as set forth in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per paragraph [0022] of the specification, “a first attachment member and a second attachment members” are first attachment bracket (124) and second attachment bracket (133). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added material which is not supported by the original disclosure is as follows: "a second post bracket member, the second post bracket member being slidably coupled to the first attachment member of the attachment bracket to provide adjustment of the post assembly along a first axis, a horizontal axis of the first post bracket member being oriented in a same direction as the first axis".  The original filed disclosure does not provide evidence that Applicant possessed these claim limitations at the time the application was filed. 
As best understood in the reproduced image of figure 1 marked up by the applicant (see below) contradicts the amendment to claim 1 and  9 and therefore is being construed as lacking support for the claimed subject matter and constitute new matter.

    PNG
    media_image1.png
    681
    795
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    947
    772
    media_image2.png
    Greyscale

As shown in the reproduced image supplied by Applicant filed 07/26/2022 “a horizontal axis of the first post bracket member is not oriented in a same direction as the first axis".   Comparing Applicant’s marked-up copy of figure 1 of the original drawing (see above) the first post bracket member is on the vertical axis and the first axis is on the horizontal axis.  As best understood from Applicant’s marked-up copy the second post bracket member (118) is on the same horizontal axis as the first attachment member (124).  For the purpose of examination the Office is interpreting the drawing as presented by Applicant above showing a horizontal axis of the second post bracket member being oriented in a same direction as the first axis.
An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In reGosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In reKaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).   When filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06.  
Claims 3-8 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement since they depend directly or indirectly on rejected base claims 1 and 9 and therefore contain the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carn U.S. Patent No. (5,390,383) and evidenced by McConnell U.S. Patent No. (4,730,609).
With respect to claim 1, Carn discloses a pelvic support device (shown in figs.1-5) is provided for use in securely and safely positioning a patient during a surgical procedure.  In ([Col.4], lines 42-44], Carn discloses the patient is securely retained in a substantially fixed position of reference with respect to the operating table, as such, is capable of being used as an apparatus for positioning a leg during a surgical procedure as evidenced by McConnell in (fig.1) and in ([Col.3], lines 14-19) discloses “a conventional surgical operating table during performance of surgery on a selected body portion, for example, hip surgery, in which it is necessary to rotate, flex, pull or otherwise manipulate a limb such as the patient's leg”; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim;
comprising:
an attachment bracket or angled bracket (40, fig.1) and ([Col.3], lines 55-65) configured to detachably attach to a standard operating table or table side rail (34, fig.1 of table 20) via aperture in element (44 in conjunction with fastener 46, as shown in fig.1); the attachment bracket or angled bracket (40) comprising a first attachment member (48) and a second attachment member (42); and 
a post assembly comprising a first post bracket member (44) and a second post bracket member (52), the second post bracket member (52) being slidably coupled to the first attachment member (48) via aperture in (52, as shown in fig.1) of the attachment bracket or angled bracket (40, fig.1) to provide adjustment of the post assembly along a first axis (horizontal axis, see reproduced image of fig.3 below),
 a horizontal axis of the [first] second post bracket member (52) being oriented in a same direction as the first axis (horizontal axis, see reproduced image of fig.3 below), and the post assembly being configured to support the leg of a patient during the surgical procedure ([Col.4], lines 42-44].  

    PNG
    media_image3.png
    555
    630
    media_image3.png
    Greyscale

With respect to claim 3, Carn discloses the first post bracket member (44) is positioned at an angle (perpendicular, as shown in fig.3) relative to the second post bracket member (52).  
With respect to claim 4, Carn discloses the second post bracket member (52) of the post assembly comprises a receiving slot (aperture to which 48 extends shown in fig.1), and the first attachment member (48) of the attachment bracket extends through the receiving slot along the first axis (horizontal axis as shown in fig.3), the first attachment member being substantially parallel to the second post bracket member (as shown in figs.1 and 3).  
With respect to claim 6, Carn discloses the post assembly is slidably coupled to the attachment bracket such that the post assembly is moveable along a length of an attachment bracket member of the attachment bracket [i.e., first attachment member (48) of attachment bracket is slidably coupled to the second post bracket member (52) via the aperture in 52 when clamp screw 54 is loose).      
With respect to claim 9, Carn discloses a pelvic support device (shown in fig.2) is provided for use in securely and safely positioning a patient during a surgical procedure.  In ([Col.4], lines 42-44], Carn discloses the patient is securely retained in a substantially fixed position of reference with respect to the operating table, as such, is capable of being used as a leg positioner as evidenced by McConnell in (fig.1) and in ([Col.3], lines 14-19) discloses “a conventional surgical operating table during performance of surgery on a selected body portion, for example, hip surgery, in which it is necessary to rotate, flex, pull or otherwise manipulate a limb such as the patient's leg”;
 a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim;
comprising: 
an attachment bracket or angled bracket (28, fig.2) and ([Col.3], lines 28-33); 
a post assembly (24 and 36) being slidably coupled to the attachment bracket via apertures on (24 and 36) to provide adjustment of the post assembly along a first axis (horizontal axis), the post assembly comprising: a post bracket comprising a first post bracket member (24) and a second post bracket member (36); and a leg resistance surface provided on a distal face of the first post bracket member via foam padding provided on the post bracket (16, fig.2) and ([Col.3], lines 28-33), a horizontal axis of the first post bracket member being  oriented in a same direction as the first axis (both are on the horizontal axis as shown in fig.2 and reproduced image of fig. below).  

    PNG
    media_image4.png
    228
    160
    media_image4.png
    Greyscale

With respect to claim 11, Carn discloses the attachment bracket or angled bracket (28) comprises a pair of members (26 and 32), the post assembly being slidably coupled to a first member (26) of the attachment bracket via screw clamp (30).  
With respect to claim 12, Carn discloses a second member (32) of the pair of members is configured to be slidably coupled to a mounting apparatus (aperture in 36 when element 38 is loosen) on an operating table (20) to provide adjustment of the leg positioner apparatus along a second axis (vertical axis).  
With respect to claim 13, Carn discloses the post bracket comprises a first post bracket member (26) and a second post bracket member (32), the second post bracket member (32) comprises a receiving slot (slot or opening in element 36) extending along a plane substantially perpendicular to the first post bracket member (24, as shown in fig.2), and an attachment bracket member (fastener 38) of the attachment bracket extends through the receiving slot (slot or opening in element 36 through which element 38 passes) of the second post bracket member such that the attachment bracket member is substantially perpendicular to the first post bracket member (26, as shown in fig.2).  
With respect to claim 14, Carn discloses a fastener component (30, fig.2) for fixing a position of the post assembly along the attachment bracket (28).   

Claim(s) 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guhl U.S. Patent No. (5,063,918).
With respect to claim 17, Guhl discloses a system for securing placement of a leg of a patient during a surgical procedure, the system comprising: 
an operating table (11, fig.4); and 
a leg positioner apparatus coupled to the operating table, the leg positioner apparatus comprising: 
a post assembly (74, 14, 16) slidably coupled to a bracket (15 and 24) along a first axis (horizontal axis), the bracket (15 and 24) being mounted to the operating table (11), and the post assembly comprising a leg resistance surface (12) affixed to a distal face of a post member (14) that extends upwardly relative to a top surface of the operating table (rail 13 of table 11, fig.4), a horizontal axis of the distal face of the post member being oriented in a same direction as the first axis (as shown in the reproduced image of fig.4 below).  

    PNG
    media_image5.png
    363
    719
    media_image5.png
    Greyscale

With respect to claim 18, Guhl discloses the bracket comprises a pair of members (24 and 15), the post assembly (14, 16) being coupled to a first member of the bracket and the operating table being coupled to a second member of the bracket ([Col.4], lines 57-63, clamp 15 which allows the assembly to be slid along the rail, pivoted in a horizontal plane, and moved vertically up or down] which implies that an aperture is associated with the first and second members to which the post assembly and the table is coupled.  
With respect to claim 19, Guhl discloses the post assembly (14, 16) is slidably coupled to the first member to provide adjustment of the post assembly along the first axis relative to a length of the first member ([Col.4], lines 57-63, clamp 15 which allows the assembly to be slid along the rail, pivoted in a horizontal plane, and moved vertically up or down] which implies that an aperture is associated with the first member to which the post assembly make adjustment along the first axis relative to a length of the first member.  
With respect to claim 20, Guhl discloses the leg positioner apparatus is designed such that the leg resistance surface of the post assembly engages with the shin of the leg of the patient when the leg is positioned in a figure four configuration (as shown in fig.4) and ([Col.2], lines 19-28, the system provides the surgeon with the ability to quickly switch between several alternate modes as the need for greater distraction or additional time to perform the surgical procedure arises] and ([Col.3], lines 47-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carn as applied to claims 1 and 9 above, and further in view of Bergsten et al. U.S. Patent No. (5,281,001).
With respect to claims 7 and 15, Carn substantially discloses the invention as claimed except a sleeve disposed about a portion of the post assembly.  
Bergsten et al. however, teaches an arm support comprising an armrest 12 includes a rigid aluminum curved or bowed plate 90 to which a closed cell foam padding 91 is affixed. A removable, washable fabric covering 92 overlays the cushioned plate 90 and padding 91. The plate 90 may be formed of plastic ([Col.5], lines 53-57).
In view of the teachings of Bergsten et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Carn by incorporating a sleeve disposed about a portion of the post assembly for protecting the post assembly.   
With respect to claim 8, the combination of Carns/Bergsten et al. substantially discloses the invention as claimed except the sleeve is disposable.  However, anything is disposable if become soiled or the user chooses to disposed of it.  Furthermore, “disposable” does not impart and define any distinguishing structural element.

Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 5 and 16 which recite features not taught or suggested by the prior art of record.
The prior art of record fails to disclose or fairly suggest the post assembly comprises a padding affixed to a distal end of the first post bracket member and the leg resistance surface comprises a pad affixed to the distal surface of the first post bracket member, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive, see the above rejection of claims 1 and 2-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Furthermore, Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786